Citation Nr: 1500093	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  12-26 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sarcoidosis.

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for asthma (also claimed as respiratory condition and shortness of breath).

4.  Entitlement to service connection for headaches.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran had honorable service from January 1985 to January 28, 1989.  An August 2010 VA administrative decision indicates that the Veteran had additional service from January 29, 1989 until September 1993 that was dishonorable.  VA compensation benefits may not be awarded based on the Veteran's period of dishonorable service.  

The Veteran submitted his claims for service connection on a VA Form 21-526, which was received by VA in August 2009.  On this form the Veteran reported that when he returned from service in the (Persian) Gulf he developed a breathing problem.  The Board notes that the Veteran's period of honorable service ended prior to the beginning of the Persian Gulf War.  See 38 C.F.R. § 3.2 (2014).

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in (RO) in Atlanta, Georgia.  The December 2010 rating decision denied seven issues.  Based on the Veteran's May 2011 notice of disagreement (NOD), the RO determined that the issues contested were limited to those listed on the cover page of this decision.  The RO wrote to the Veteran in June 2011 explaining this to the Veteran and requesting that he contact the RO if it had interpreted this differently than his intent.  The Veteran has not indicated that he had different intentions. 

The Veteran perfected his appeal in September 2012, at which time he indicated that he wanted a VA travel board hearing.  However, In February 2013, the Veteran submitted a statement (on another VA Form 9) indicating that he no longer wished to have a hearing before the Board.  Currently there are no outstanding requests for a Board hearing.  

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran was provided a VA examination concerning his claimed disabilities in September 2010.  The VA nurse practitioner opined that the Veteran's current back, headache and asthma/lung conditions were caused by, or a result of, his in-service back, headache, and asthma/lung conditions.  However, the VA examiner did not indicate that she was basing this opinion only on the Veteran's period of service dated prior to January 29, 1989.  Multiple STRs dated after January 29, 1989, during the Veteran's dishonorable period of service, show that the Veteran had back, headache and lung complaints.  As noted above, service connection for compensation purposes may not be granted based on what happened during the Veteran's dishonorable period of service.  Consequently the Veteran must be provided a new VA examination that provides medical opinions only based upon the Veteran's honorable period of service.  

The September 2010 VA examiner indicated on her examination report that she did not review the Veteran's private medical records.  The AOJ should insure that the newly obtained VA examination report indicates review of the Veteran's post-service private medical records.   

An August 1999 attorney letter indicates that the Veteran had applied for Social Security Administration (SSA) disability benefits.  A review of the claims file, including the electronic VA files, reveals that the SSA disability decision, and the medical records upon which the decision was based, are not of record and have not been requested.  The Court of Appeals for Veterans Claims has held that VA's duty to assist encompasses obtaining medical records that supported an SSA decision regarding disability benefits as they may contain information relevant to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  The Veteran's claims must be remanded so that the SSA records can be requested, and associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request the names, addresses and dates of treatment of all VA and private medical providers who have provided treatment for his claimed disabilities, which have not already been obtained.  Obtain from the Veteran any authorizations necessary for the release of such documents and obtain all available reports of treatment.  If any records cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran and his representative are to be notified of any unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Request from SSA copies of any determination(s) and all records underlying any such determination(s) submitted or obtained in support of any claims for disability/supplemental income benefits from SSA submitted on behalf of the Veteran.  All records/responses received should be associated with the claims file.  If records are unavailable, SSA should so indicate.  The Veteran and his representative are to be notified of any unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the above evidence is obtained, to the extent possible, schedule the Veteran for an examination to address the etiology of his claimed sarcoidosis disability, back disability, asthma disability and headache disability.  The claims file must be made available to the examiner for review before the examination; the examiner must indicate that the claims file was reviewed.

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any diagnosed sarcoidosis disability, back disability, asthma disability or headache disability is related to the Veteran's period of service from January 1985 to January 28, 1989.  With regard to any opinion provided, the VA examiner should specifically state that the opinion is based on the Veteran's service prior to January 29, 1989 and not on any injury or disease shown in service from January 29, 1989 onward during the Veteran's dishonorable period of service.   

Review of the entire file is required, to include the private treatment records.

The examiner must state the underlying reasons for all opinions.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

4.  When the above actions have been accomplished, readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and afforded the appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

